            Case 2:20-cv-00811-GMN-EJY Document 58 Filed 07/26/21 Page 1 of 8


 1   AARON D. FORD
       Nevada Attorney General
 2   MICHELLE DI SILVESTRO ALANIS (Bar No. 10024)
       Supervising Senior Deputy Attorney General
 3   GERALD L. TAN (Bar No. 13596)
       Deputy Attorney General
 4   Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
 5   Las Vegas, NV 89101
     Telephone: (702) 486-3268
 6   Facsimile: (702) 486-3773
     E-Mail: malanis@ag.nv.gov
 7            gtan@ag.nv.gov

 8   Attorneys for Defendants Attorney General’s Office
     and David O’Hara
 9

10                                   UNITED STATES DISTRICT COURT

11                                          DISTRICT OF NEVADA

12    BYFORD “PETER” WHITTINGHAM, an                          CASE NO. 2:20-cv-00811-GMN-EJY
      individual,
13
      Plaintiff,
14                                                            STIPULATED PROTECTIVE ORDER
      vs.
15
      THE STATE OF NEVADA, ex. rel. NEVADA
16    ATTORNEY GENERAL’S OFFICE, a
      Subdivision of the State of Nevada; DAVID
17    O’HARA, an Individual, JANE DOE an
      Individual; DOES 1-50; inclusive,
18
                  Defendants.
19
20           Defendant, ATTORNEY GENERAL’S OFFICE by and through its attorneys, Aaron D. Ford,
21   Attorney General for the State of Nevada, Michelle Di Silvestro Alanis, Supervising Senior Deputy
22   Attorney General, and Gerald L. Tan, Deputy Attorney General, and Plaintiff, BYFORD “PETER”
23   WHITTINGHAM, by and through his counsel of record, Jenny Foley, Esq. and Dana Sniegocki, Esq. of
24   HKM Employment Attorneys, LLP, hereby stipulate to the following terms of this Stipulated Protective
25   Order to protect the confidentiality of confidential information obtained by the parties in connection with
26   this case:
27           1.       Confidential   Information.       Any     party   or   non-party   may     designate   as
28   “CONFIDENTIAL” (by stamping the relevant page or otherwise set forth herein) any document or


                                                    Page 1 of 8
           Case 2:20-cv-00811-GMN-EJY Document 58 Filed 07/26/21 Page 2 of 8


 1   response to discovery which that party or non-party considers in good faith to contain information

 2   including, but not limited to, trade secrets, proprietary data, marketing information, financial information,

 3   personnel information, and/or similar commercially sensitive information of the type contemplated by

 4   Rule 26(c) of the Federal Rules of Civil Procedure or Nevada law. Where a document or response

 5   consists of more than one page, the first page and each page on which confidential information appears

 6   shall be so designated.

 7          2.      Designating Material as Confidential. A party or non-party may designate information

 8   disclosed during a deposition or in response to written discovery as “CONFIDENTIAL” by so indicating

 9   in said response. Or a party or non-party may designate in writing, within thirty (30) days after receipt of

10   said responses or of the deposition transcript for which the designation is proposed, that specific pages

11   of the transcript and/or specific responses be treated as confidential information. Any other party may

12   object to such proposal, in writing or on the record. Upon such objection, the parties shall follow the

13   procedures described in paragraph 9 below. After any designation made according to the procedure set

14   forth in this paragraph, the designated documents or information shall be treated according to the

15   designation until the matter is resolved according to the procedures described in paragraph 11 below, and

16   counsel for all parties shall be responsible for making all previously unmarked copies of the designated

17   material in their possession or control with the specific designation.

18          3.      Use of Confidential Information. All information produced or exchanged in the course

19   of this case (other than information that is publicly available) shall be used by the party or parties to

20   whom the information is produced solely for the purpose of this case.

21          4.      Disclosure of Confidential Information. Except with the prior written consent of other

22   parties, or upon the prior order of this Court obtained upon notice to opposing counsel, confidential

23   information shall not be disclosed to any person other than:

24               a. counsel for the respective parties to this litigation and co-counsel retained for this

25                  litigation, including partners and associates who assist them in this matter, Chief Deputy

26                  Attorneys General, Senior Deputy Attorneys General, Deputy Attorneys General,

27                  paralegals, clerical and secretarial staff employed by such counsel;

28



                                                     Page 2 of 8
           Case 2:20-cv-00811-GMN-EJY Document 58 Filed 07/26/21 Page 3 of 8


 1               b. individual parties, class representatives, any officer or employee of a party, to the extent

 2                  deemed necessary by counsel for the prosecution or defense of this litigation;

 3               c. non-party consultants or expert witnesses retained for the prosecution or defense of this

 4                  litigation, provided that each such person shall execute a copy of the Certification annexed

 5                  to this Order as Exhibit “A” (which shall be retained by counsel to the party so disclosing

 6                  the confidential information and made available for inspection by opposing counsel during

 7                  the pendency or after the termination of the action only upon good cause shown and upon

 8                  order of the Court) before being shown or given any confidential information;

 9               d. any authors or recipients of the confidential information;

10               e. the Court (under seal), Court personnel, court reporters, and videographers;

11               f. witnesses (other than persons described in paragraph 4(e)). A witness shall sign the

12                  Certification before being shown a confidential document. Confidential information may

13                  be disclosed to a witness who will not sign the Certification only in a deposition at which

14                  the party who designated the confidential information is represented or has been given

15                  notice that confidential information shall be designated “Confidential” pursuant to

16                  paragraph 2 above. Witnesses shown confidential information shall not be allowed to

17                  retain copies.

18               g. Members of the jury in this case;

19               h. Professional vendors that provide litigation support services, employees of independent

20                  copy services, printers or illustrators, for the sole purpose of making copies of documents

21                  and exhibits to be used in this litigation;

22               i. Such other persons as Plaintiff and Defendant may agree upon in writing; and

23               j. Such other persons as the Court may order upon application of Plaintiff or Defendant.

24          5.      Notice of Stipulated Protective Order. Any persons receiving confidential information

25   shall be advised that the confidential information is being disclosed pursuant to an Order of the Court

26   and that they shall not reveal or discuss such information to or with any person who is not entitled to

27   receive such information, except as set forth herein.

28   ///



                                                     Page 3 of 8
            Case 2:20-cv-00811-GMN-EJY Document 58 Filed 07/26/21 Page 4 of 8


 1           6.      Filing of Confidential Information. Unless otherwise permitted by statute, rule or prior

 2   court order, papers filed with the Court under seal shall be accompanied by a contemporaneous motion

 3   for leave to file those documents under seal, and shall be filed consistent with Local Rule IA 10-5 and

 4   the court’s electronic filing procedures in accordance with Nevada’s Policy for Handling Filed, Lodged

 5   and Presumptively Confidential Documents. Notwithstanding any agreement among the parties, the party

 6   seeking to file a paper under seal bears the burden of overcoming the presumption in favor of public

 7   access to papers filed in court. See Kamakana v. City and County of Honolulu, 447 F.2d 1172 (9th Cir.

 8   2006); Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2010).

 9           Further, pursuant to Local Rule IA 10-5(d), documents filed under seal in this case must be served

10   in accordance with Local Rule IC 4-1(c).

11           7.      Use of Confidential Information in Pretrial Proceedings. In the event that any

12   confidential information is used in any pretrial Court proceeding in this action, it shall not lose its

13   confidential status throughout such use. The party using such confidential information shall take all

14   reasonable steps to maintain its confidentiality during such use, including, without limitation, requesting

15   that the Court seal any transcript with respect to such proceeding.

16           8.      Confidential Information Produced by Non-Parties.             A party may designate as

17   “Confidential” documents or discovery materials produced by a non-party by providing written notice to

18   all parties of the relevant document numbers or other identification within thirty (30) days after receiving

19   such documents or discovery materials. Any party or non-party may voluntarily disclose to others without

20   restriction any information designated by that party or non-party as confidential, although a document

21   may lose its confidential status if it is made public.

22           9.      Challenges to Confidential Designation. If a party contends that any material is not

23   entitled to confidential treatment, such party may at any time give written notice to the party or non-party

24   who designated the material. The party or non-party who designated the material shall have thirty (30)

25   days from the receipt of such written notice to apply to the Court for an order designating the material as

26   confidential. The party or non-party seeking the order has the burden of establishing that the document

27   is entitled to protection.

28           10.     Information Not Confidential. Notwithstanding any challenge to the designation of



                                                      Page 4 of 8
            Case 2:20-cv-00811-GMN-EJY Document 58 Filed 07/26/21 Page 5 of 8


 1   material as confidential information, all documents shall be treated as such and shall be subject to the

 2   provisions hereof unless and until one of the following occurs:

 3                   a.      the party or non-party claims that the material is Confidential Information

 4                           withdraws such designation in writing; or

 5                   b.      the party or non-party who claims that the material is Confidential Information

 6                           fails to apply to the Court for an order designating the material confidential within

 7                           the time period specified above after receipt of a written challenge to such

 8                           designation; or

 9                   c.      the Court rules the material is not confidential.

10           11.     Order Survives Termination. All provisions of this Order restricting the communication

11   or use of confidential information shall continue to be binding after the conclusion of this action, unless

12   otherwise agreed or ordered. Upon conclusion of the litigation, a party in the possession of confidential

13   information, other than that which is contained in pleadings, correspondence, and deposition transcripts,

14   shall either (a) return such documents no later than thirty (30) days after conclusion of this action to

15   counsel for the party or non-party who provided such information, or (b) destroy such documents within

16   the time period upon consent of the party who provided the information and certify in writing within

17   thirty (30) days that the documents have been destroyed. The Court shall retain jurisdiction to resolve

18   any dispute concerning the use of information disclosed after the termination of this action.

19           12.     Evidence at Trial. The terms of this Order do not preclude, limit, restrict, or otherwise

20   apply to the use of documents at trial.

21           13.     No Waiver Regarding Confidential Information/Inadvertent Failure to Designate.

22   Nothing herein shall be deemed to waive any applicable privilege under federal or state law, or work

23   product protection, or to affect the ability of a party to seek relief for an inadvertent disclosure of material

24   protected by privilege or work protection.

25           Inadvertent production of documents subject to work-product doctrine, attorney-client privilege,

26   or other legal privilege protecting information from discovery shall not constitute a waiver of the

27   immunity or privilege, provided that the producing party shall, upon discovery of such inadvertent

28   production, promptly notify the receiving party, in writing, of such inadvertent production. In the event



                                                      Page 5 of 8
           Case 2:20-cv-00811-GMN-EJY Document 58 Filed 07/26/21 Page 6 of 8


 1   of such an inadvertent production, if the receiving party disputes the privileged nature or required return

 2   of the material, the parties shall confer in good faith to resolve the dispute. If the dispute cannot be

 3   resolved, the party seeking return of the alleged privileged material shall file an appropriate motion

 4   seeking their return with the Court.

 5          The inadvertent failure of a Producing Party to designate discovery materials as Confidential

 6   Information shall not be deemed, by itself, to be a waiver of the party’s or non-party’s rights to so

 7   designate such discovery materials. Immediately upon learning of any such inadvertent failure, the

 8   Producing Party shall notify all receiving parties of such inadvertent failure and take such other steps as

 9   necessary to correct such failure after becoming aware of it. However, disclosure by a Receiving Party

10   of such discovery materials to any other person prior to the designation of discovery materials in

11   accordance with this paragraph shall not violate the terms of this Stipulation and Order.

12          14.     Application to Non-Parties. Any witness or other person, firm or entity from which

13   discovery is sought may be informed of and may obtain the protection of this Order by written advice to

14   the parties’ respective counsel or by oral advice at the time of any deposition or similar proceeding.

15          15.     Limits to Disclosure of Confidential Information. All reasonable efforts shall be made

16   by counsel of record to limit disclosure of confidential information to the minimum number of persons

17   necessary to conduct this action.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                    Page 6 of 8
           Case 2:20-cv-00811-GMN-EJY Document 58 Filed 07/26/21 Page 7 of 8


 1          16.     Securing Confidential Information. Persons receiving confidential information shall

 2   maintain all confidential material in a secure location.

 3

 4   DATED: July 23, 2021.                                 DATED: July 23, 2021.

 5   AARON D. FORD                                         HKM Employment Attorneys. LLP
     Attorney General
 6
     By:    /s/ Michelle Di Silvestro Alanis               By: /s/ Dana Sniegocki
 7   Michelle Di Silvestro Alanis (Bar. No. 10024)         Jenny L. Foley, Esq. (Bar No. 9017)
 8   Supervising Senior Deputy Attorney General            Dana Sniegocki, Esq. (Bar No. 11715)
     Gerald L. Tan (Bar No. 13596)                         1785 E. Sahara Ave. Ste. 300
 9   Deputy Attorney General                               Las Vegas, NV 89104
     (702) 486-3268                                        (702)-805-8340
10
     Attorneys for Defendants                             Attorneys for Plaintiff
11
                                                   [Permission to sign electronically received in writing]
12

13

14                                                     ORDER
15
                                                       IT IS SO ORDERED.
16

17                                                     DATED this 26th day of         July      , 2021.
18

19
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28



                                                     Page 7 of 8
           Case 2:20-cv-00811-GMN-EJY Document 58 Filed 07/26/21 Page 8 of 8


 1
                                                    EXHIBIT A
 2
                                     CERTIFICATION OF
 3                       AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

 4

 5                  I, _______________________________________, hereby declare that I have received a

 6   copy of, read, and understand the Stipulated Protective Order entered in Byford “Peter” Whittingham vs.

 7   Attorney General’s Office, et. al United States District Court for the District of Nevada, Case No. 2:20-

 8   cv-00811-GMN-EJY (Protective Order).          I hereby acknowledge that I have received confidential

 9   documents and information, as defined in the Protective Order, and, on pain of contempt of court, I hereby

10   declare that I will not disclose or disseminate any part of the confidential documents and information to

11   any third party without consent of an attorney of record in this case, I will use my best efforts to maintain

12   the confidential nature of the documents and information, and I will return or destroy the confidential

13   documents and information in accordance with the terms of the Protective Order. I declare under penalty

14   of perjury, pursuant to 28 U.S.C. § 1746, and the foregoing is true and correction.

15

16
     DATED this ______ day of ____________________, ____ .
17

18

19   Signature
20

21   _______________________________
     Printed Name
22

23

24

25

26

27

28



                                                     Page 8 of 8
